MEMORANDUM **
Jose Manuel De La Torre-Ventura appeals from the district court’s judgment and challenges his bench-trial conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
De La Torre-Ventura contends that the district court violated his Sixth Amendment right to confrontation by admitting documents from his Alien Registration File to establish that he had been previously removed from the United States. Each of De La Torre-Ventura’s arguments in support of this claim fail. See United States v. Rojas-Pedroza, 716 F.3d 1253, 1267-69 (9th Cir.2013), cert, denied, — U.S -, 134 S.Ct. 805, 187 L.Ed.2d 609, 2013 WL 5965669 (Dec. 9, 2013).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.